DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 05/23/2018.
This action is in response to amendment and/or remarks filed on 12/22/2021. In the current amendments, claims 1-2 have been amendment and claims 3-20 have been added. Claims 1-20 are currently pending and have been examined. 
In response to amendments and/or remarks filed on 12/22/2021, the drawing objections made in the previous Office Action has been withdrawn. 
In response to amendments and/or remarks filed on 12/22/2021, the claim objections made in the previous Office Action has been withdrawn. 
In response to amendments and/or remarks filed on 12/22/2021, the 35 U.S.C 103 rejections for claims 1-2 made in the previous Office Action has been withdrawn. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 recites “The system of claim 9, further comprising determining an inferred decision corresponding”, the claim does not end with a period and Examiner suggested to end each claim with a period see MPEP 608.01 “Each claim begins with a capital letter and ends with a period.” Appropriate correction is required.

Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. 
Claims 1-2 are Rejected Under 35 U.S.C. § 101 
Applicant asserts “Applicant respectfully traverses the rejection because currently amended claim 1 does not recite an abstract idea because none of the claim elements identified in currently amended claim 1 fall within any of the groupings of abstract ideas-mathematical concept, method of organizing human activity, or mental process (MPEP § 2106.04(a)(2)). Instead the identified claim elements recite, "determining predictive relationships between subsets of the set of personalzed data representing training data and events corresponding to the user profile based on learned relationships, by execution of an iterative machine learning model, between the subsets of the set of personalized data and historical events corresponding to the user profile". A human is not capable of the learned relationships from an iterative machine learning model recited in currently amended claim 1.” (Remarks pg. 9-10)

Examiner’s response:
The Examiner respectfully disagrees. Regarding the newly added limitations “determining predictive relationships between subsets of the set of personalzed data representing training data and events corresponding to the user profile based on learned relationships, by execution of an iterative machine learning model, between the subsets of the set of personalized data and historical events corresponding to the user profile”, even though the claim 


Claims 1-2 are Rejected Under 35 U.S.C. § 103 
In response to amendments and/or remarks filed on 12/22/2021, the 35 U.S.C 103 rejections for claims 1-2 made in the previous Office Action has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “best practice” in claims 1 is a relative term which renders the claim indefinite.  The term “best practice” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination the term “best practice” has been interpreted as “decision”. 
The term “desired” in claims 5 is a relative term which renders the claim indefinite.  The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 3-12 are rejected for dependency of independent claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding Claim 1
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
“generating a personalized learning system configured to facilitate decisions and execute automated tasks corresponding to a user profile, wherein the generating the personalized learning system comprises: sourcing a set of personalized data comprising at least one of biometric data, statistical data, or contextual data from at least one device comprising a …, wherein access to the set of personalized data is controlled by a user profile; ”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate an automated tasks corresponding to a user profile which include sourcing set of personalized data of a user profile either saying out loud verbally or write it down on a piece of paper. 
 “determining predictive relationships between subsets of the set of personalized data representing training data and events corresponding to the user profile based on learned relationships, by execution of an iterative …, between the subsets of the set of personalized data and historical events corresponding to the user profile:  generating a personal dynamic decision grid configured to score predictive relationships between unforeseen events and predictive decisions of the user profile, wherein the scores represent a probability of performing respective decisions of the predictive decisions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could determine a predictive relationships using observation and evaluation of the set of user personalized data. A human could further generate in his 

“wherein the set of scores represent a probability of performing respective decisions of the set of decisions; a second generation component that generates a best practices grid based comprising a set of best practice decision data coupled to a set of best practice scores, wherein the best practices grid represents a set of optimal decisions corresponding to a target user sample;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could determine a set of scores represent probability of performing respective decisions from set of decision using his/her mind. A human could further generate in his mind a personal dynamic grid which include set of decision data coupled with scores based on their relationships using observation and evaluation. 
“generating a customized decision comprising a set of practice decision data coupled to a set of best practice scores, wherein a practice grid represents a set of final decisions corresponding to a target user sample; generating an automated recommendation decision for the user profile to perform a routine automation process or at least one step in the routine automation process,”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate in his/her mind a customized decision set of practice decisions and generate an automated recommendation decision for the user profile to perform a routine automation process. 
“wherein the automated recommendation decision is inferred based on execution of a …configured to map the set of practice decision data to the set of final decisions; and automatically performing the routine automation process based on the automated recommendation decision or providing a recommended task list for performing the routine automation process based on the automated recommendation decision.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could perform a routine automation task and provide recommendation using his/her mind. 

Step 2A Prong 2: This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows:
“a sequence generating module operably connected to an inductive loop sensor for receiving a vehicle signature therefrom, the vehicle signature being a response to a vehicle passing over the inductive loop sensor, …a classification module operably connected to the memory for accessing the classification library, operably connected to the input set generating module for receiving the input set,” This limitation recites the well-understood, routine, and conventional activity of data gathering and output.  See MPEP § 2106.05(g).
The claim recites “Machine learning”, however merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)." 
“a memory that stores computer… a processor, communicatively coupled to the memory,”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “a memory that stores computer executable instructions; a processor, communicatively coupled to the memory, that facilitates execution of the executable instructions to perform operations;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 2
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A …method, comprising: generating a personalized learning system configured to facilitate decisions and execute automated tasks corresponding to the user profile, wherein the generating the personalized learning system comprises wherein access to the set of personalized data is controlled by a user profile;” 
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate an automated tasks corresponding to a user profile which include sourcing set of personalized data of a user profile either saying out loud verbally or write it down on a piece of paper. 
“determining predictive relationships between subsets of the set of personalized data representing training data and events corresponding to the user profile based on learned relationships between the subsets of the set of personalized data and historical events corresponding to the user profile: generating a personal dynamic decision grid configured to score predictive relationships between unforeseen events and predictive decisions of the user profile, wherein the scores represent a probability of performing respective decisions of the predictive decisions;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could determine a predictive relationships using observation and evaluation of the set of user personalized data. A human could further generate in his 
“generating a customized decision comprising a set of practice decision data coupled to a set of practice scores, wherein a practice grid represents a set of final decisions corresponding to a target user sample;”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could determine a set of scores represent probability of performing respective decisions from set of decision using his/her mind. A human could further generate in his mind a personal dynamic grid which include set of decision data coupled with scores based on their relationships using observation and evaluation. 
“generating an automated recommendation decision for the user profile to perform a routine automation process or at least one step in the routine automation process, wherein the automated recommendation decision is inferred based on execution of a …model configured to map the set of practice decision data to the set of final decisions: and 416/161,160performing the routine automation process or providing a recommended task list for performing the routine automation process based on the generated automated recommendation decision.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could generate in his/her mind a customized decision set of practice decisions and generate an automated recommendation decision for the user profile to perform a routine automation process. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. The claim recites “Machine learning”, however merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)." 
In addition, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “computer-implemented, processor,” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “sourcing …set of personalized data comprising at least one of biometric data, statistical data, or contextual data;” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 3
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “wherein the at least one device is any one of a sensor, digital DNA device, mobile device, or fitness band device”
This limitation just places restrictions on the type of devices and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “sensor, mobile device, DNA device or fitness band device”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 
Regarding Claim 4
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising provisioning subsets of personalized data, by the user profile, to target devices based on access provisioning permissions.”
This limitation just places restrictions on the type of decision is based on personalized data and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 5
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising determining a decision that matches a desired outcome based on at least one of the determined predictive relationships.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human could make a determination of a decision that matches a desired or target outcome based on observation and evaluation method. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 6
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising generating predictive patterns corresponding to an executed decision based on: tagging the personalized data with attribute markers comprising at least one of a time marker, a location markers or a target decision marker; generating a vector between a subset of the personalized data and at least one of the attribute markers; and determining, by a set of server devices, predictive patterns based on execution of learning operations on a set of the generated vectors.”
This limitation, under its broadest reasonable interpretation in light of the specification, a human tag personalized data with their associated attribute using pen and paper. In addition, a human could further generate vector between a subset of personalized data make a determination of predictive patterns using evaluation and observation method. 

Step 2A Prong 2: This judicial exception is not integrated into a practical. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “server,” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 7
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising determining an inferred decision based on an application of the learning operations on one or more subset of the personalized data”
This limitation just places restrictions on the type of decision is based on personalized data and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 8
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising generating a decision grid based on the generated predictive patterns, wherein the decision grid represents a map of decisions to the generated vectors.”
This limitation just places restrictions on the type of decision grid represents and doesn't change the fact that the underlying manipulations with the type of input could be mental.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 9
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising mapping the generated vectors to new decisions or new tasks absent from the personalized data of the user profile.”
This limitation just places restrictions on mapping the generated vectors to new decisions and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 

Regarding Claim 10
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising determining an inferred decision corresponding”
This limitation just places restrictions on an inferred decision and doesn't change the fact that the underlying manipulations with the type of input could be mental.

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 11
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising provisioning customized subsets of personalized data based on defined criteria of a personalized data recipient.”
This limitation just places restrictions on the type of personalized data c and doesn't change the fact that the underlying manipulations with the type of input could be mental.
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 12
Step 1: The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “comprising identifying customized data patterns corresponding to subsets of the set of personalized data corresponding to the user commented profile and occurrence of periodic events.”
This limitation under its broadest reasonable interpretation, a human could identify customized data pattern from a set of personalized data which include user 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 13
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “A method comprising: automatically executing, by a user profile, one or more tasks based on an a…assistant configured to: …wherein access to the set of personalized data is controlled by a user profile; generating a decision grid configured to map predicted decisions of the user profile based on historical decisions and historical events;”
This limitation under its broadest reasonable interpretation in light of specification, a human could perform automatic task in his or her mind and a human could also further set personalized data controlled by user profile. In addition, a human could further generate a decision grid to map predicted decisions of the user profile based on historical events and data. 
“…and automatically executing or recommending user profile decisions corresponding to an unanticipated event based on the extracted learnings.”
This limitation under its broadest reasonable interpretation in light of specification, a human could perform automatic recommendation task in his or her mind associated with the unanticipated events. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows:
“sourcing sets of personalized data representing biometric data, statistical data, or contextual data from at least one device comprising a processor… extracting learnings from the decision grid based on a machine learning model configured to extract probability insights of occurrence of the predicted decisions corresponding to unanticipated events” This limitation recites the well-understood, routine, and conventional activity of data gathering and output.  See MPEP § 2106.05(g).
The claim recites “artificial intelligence, Machine learning”, however merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)." 
In addition, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “processor”, as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “sourcing sets of personalized data representing biometric data, statistical data, or contextual data from at least one device comprising a processor… extracting learnings from the decision grid based on a machine learning model configured to extract probability insights of occurrence of the predicted decisions corresponding to unanticipated events” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Regarding Claim 14
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising, provisioning an automatically curated subset of the set of personalized data to an external …based on permissions of the user profile.”
This limitation under its broadest reasonable interpretation, a human could perform automatic steps of recommending based on user profile decisions.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application. The only claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “device” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 15
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising automatically executing or recommending a series of steps; corresponding to the recommended user profile decisions.”
This limitation under its broadest reasonable interpretation, a human could perform automatic steps of recommending based on user profile decisions.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 16
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: 
Step 2A Prong 2: This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows: “generating sets of anonymized personalized data configured to: propagate a …configured to determine decisions customized to a user profile preference as compared to an external …preference” This limitation recites the well-understood, routine, and conventional activity of data gathering and output.  See MPEP § 2106.05(g).
In addition, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “neural network, device” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “generating sets of anonymized personalized data configured to: propagate a …configured to determine decisions customized to a user profile preference as compared to an external device preference.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
Regarding Claim 17
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: 

Step 2A Prong 2: This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows: “storing a subset of personalized data at a device executing an interface of the user profile and storing another subset of personalized data within an encrypted database.” This limitation recites the well-understood, routine, and conventional activity of data gathering and output.  See MPEP § 2106.05(g).
In addition, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “device” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “storing a subset of personalized data at a device executing an interface of the user profile and storing another subset of personalized data within an encrypted database.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 18
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising: summarizing scores associated with historical personalized data subsets; and generating new scores corresponding to newly generated personalized data subsets based on insights from the summarized scores”
This limitation under its broadest reasonable interpretation in light of specification, a human could summarize scores associated with historical personalized data and generate new scores in his/her head from the subset of personalized data set.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claim contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible. 

Regarding Claim 19
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: 

Step 2A Prong 2: This judicial exception is not integrated into a practical application.  The remaining limitations of the claim are as follows: “wherein the …executes iterative learning techniques configured to continually extract insights' from the newly generated personalized data and the historical personalized data subsets” This limitation recites the well-understood, routine, and conventional activity of data gathering and output.  See MPEP § 2106.05(g).
In addition, the claim recites “Machine learning”, however merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)." 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The only remaining limitation of the claim, “wherein the …executes iterative learning techniques configured to continually extract insights' from the newly generated personalized data and the historical personalized data subsets.” constitute storing and retrieving information in memory, which the courts have found to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Regarding Claim 20
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1: The claim recites multiple mental processes, as explained below.  The claim recites, inter alia: 
 “further comprising communicative coupling to networked devices to enable the sourcing sets of personalized data simultaneously from the networked devices.”
This limitation just places restrictions on the type of coupling networked devices and doesn't change the fact that the underlying manipulations with the type of device could be mental.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “networked devices” as drafted, is reciting generic computer components. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotan-Cohen et al. (US 2017/0140285 A1). 
Regarding claim 13 (New)
Dotan-Cohen teaches a method comprising: automatically executing, by a user profile, (para [0054] “In some embodiments, app and browse activity logging pipelines 283 and 285 upload logged user activity information to activity pattern inference engine 260 and/or store the logged activity information in a user profile associated with the user, Such as in user activity information component 242 of user profile 240.”)
(para [0051] “For example, in one embodiment, user activity event logic may include comparing user activity criteria with the user data in order to determine that an activity event has occurred. The activity event logic can take many different forms depending on the mechanism used to identify an activity event. For example, the user activity event logic could be training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred. The activity event logic may comprise fuzzy logic, neural network, finite state machine, Support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data.”)
sourcing sets of personalized data representing biometric data, statistical data, or contextual data from at least one device comprising a processor, (para [0060] “Features may also include information about user(s) using the device; other information identifying a user, such as a login password, biometric data, which may be provided by a fitness tracker or biometric scanner; and/or characteristics of the user(s) who use the device, which may be useful for distinguishing users on devices that are shared by more than one user.” Processor 614 see FIG. 6)
wherein access to the set of personalized data is controlled by a user profile; (para [0060] “Features may also include information about user(s) using the device; other information identifying a user, such as a login password, biometric data, which may be provided by a fitness tracker or biometric scanner; and/or characteristics of the user(s) who use the device, which may be useful for distinguishing users on devices that are shared by more than one user.”)
generating a decision grid configured to map predicted decisions of the user profile based on historical decisions and historical events; (para [0024] “From the activity logs or user activity data, historical user activity information may be determined and provided to an inference engine. Based on an analysis of historical user activity, and in some cases current sensor data regarding user activity, a set of one or more likely user activity patterns may be determined. In particular, the inference engine may conduct an analysis of the historical user activity information to identify user activity patterns, which may be determined by detecting repetitions of similar user actions or routines, in some embodiments.”)
extracting learnings from the decision grid based on a machine learning model (para [0051] “For example, the user activity event logic could be training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred. The activity event logic may comprise fuzzy logic, neural network, finite state machine, Support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data.”) configured to extract probability insights of occurrence of the predicted decisions corresponding to unanticipated events; (para [0146] “and (c) determining an activity pattern based on an analysis of the plurality of user activity events to determine a set of activity events having similar activity features. The method further comprises predicting a probable future activity event based on the determined activity pattern and a context determined at least in part from the sensor data; determining a confidence score associated with the predicted probable future activity event[corresponds to unanticipated events] based at least in part on the number of user activity events used to determine the pattern, the confidence score indicating a probability that the future activity event will occur,”)
and automatically executing or recommending user profile decisions corresponding to an unanticipated event based on the extracted learnings. (para [0146] “and (c) determining an activity pattern based on an analysis of the plurality of user activity events to determine a set of activity events having similar activity features. The method further comprises predicting a probable future activity event based on the determined activity pattern and a context determined at least in part from the sensor data; determining a confidence score associated with the predicted probable future activity event[corresponds to unanticipated events] based at least in part on the number of user activity events used to determine the pattern, the confidence score indicating a probability that the future activity event will occur,”)
Regarding claim 15 (New)
Dotan-Cohen teaches the method of claim 13. 
Dotan-Cohen further teaches the method further comprising automatically executing or recommending a series of steps; (para [0042] “In some embodiments, user-data collection component 210 receives or accesses data continuously, periodically, or as needed.” Also see para [0079] “More specifically, features associated with a first user action may be correlated with features of a second user action to determine a likely pattern. An identified feature pattern may become stronger (i.e., more likely or more predictable) the more often the user activity observations that make up the pattern are repeated. Similarly, specific features can become more strongly associated with a user activity pattern as they are repeated.”) 
corresponding to the recommended user profile decisions. (Para [0093] “For example, where an activity pattern indicates the user visits his bank’s website near the beginning of the month and enters financial information into an Excel file, the user may be provided with a recommendation asking the user, “Would you like to visit your bank website'?” Upon responding affirmatively, a browser instance may be provided that has automatically navigated to the user's bank’s website.”)

Regarding claim 16 (New)
Dotan-Cohen teaches claim 13. 
Dotan-Cohen further teaches the method further comprising generating sets of anonymized personalized data configured to: propagate a self-learning neural network configured to determine decisions customized to a user profile preference as compared to an external device preference. (Para [0051] “The activity event logic can take many different forms depending on the mechanism used to identify an activity event. For example, the user activity event logic could be training data used to train a neural network that is used to evaluate user data to determine when an activity event has occurred. The activity event logic may comprise fuzzy logic, neural network, finite state machine, Support vector machine, logistic regression, clustering, or machine-learning techniques, similar statistical classification processes, or combinations of these to identify activity events from user data. For example, activity event logic may specify types of user device interaction(s) information that are associated with an activity event. Such as navigating to a website, composing an email, or launching an app. In some embodiments, a series or sequence of user device interactions may be mapped to an activity event, such that the activity event may be detected upon determining that the user data indicates the series or sequence of user interactions has been carried out by the user.”)
Regarding claim 18 (New)
Dotan-Cohen teaches claim 13
Dotan-Cohen further the method further comprising: summarizing scores associated with historical personalized data subsets; (para [0025] “In some instances, the confidence score may be considered when providing a personalized user experience or other improved user experience. Further, in Some embodiments, a minimum confidence score may be needed before using the activity pattern to provide Such experiences or other services. For example, in one embodiment, a threshold of 0.6 (or just over fifty percent) is utilized such that only activity patterns having a 0.6 (or greater) likelihood of predicting user activity may be considered.” Also see para [0084] “User action scoring generally compares similarities of features in the current or recent user action and the subset of historical user actions (which may be considered as a comparison of contexts) and scores each user action with respect to the similarity of its features. In particular, some embodiments score not only those features used for determining the Subset of historical user actions, but all (or a larger number) of features available in the current or recent action and historical actions for comparison.”)
and generating new scores corresponding to newly generated personalized data subsets based on insights from the summarized scores. (Examiner notes that each activity pattern are associated with scores and every time the system repeat the user activity pattern there is new score associated with the activity pattern see para [0079] “More specifically, features associated with a first user action may be correlated with features of a second user action to determine a likely pattern. An identified feature pattern may become stronger (i.e., more likely or more predictable) the more often the user activity observations that make up the pattern are repeated. Similarly, specific features can become more strongly associated with a user activity pattern as they are repeated.”)

Regarding claim 19 (New)
Dotan-Cohen in view of ref B teaches claim 18. 
Dotan-Cohen further teaches wherein the machine learning model executes iterative learning techniques configured to continually extract insights from the newly generated personalized data (para [0042] discloses receiving data continuously “In some embodiments, user-data collection component 210 receives or accesses data continuously, periodically, or as needed.” And see para [0050] “Additionally, some embodiments of user activity detector 282 extract from the user data information about user activity, which may include current user activity, historical user activity, and/or related information Such as contextual information. (Alternatively or in addition, in Some embodiments, contextual information extractor 284 determines and extracts contextual information.”)
and the historical personalized data subsets. (para [0024] “From the activity logs or user activity data, historical user activity information may be determined and provided to an inference engine. Based on an analysis of historical user activity, and in some cases current sensor data regarding user activity, a set of one or more likely user activity patterns may be determined. In particular, the inference engine may conduct an analysis of the historical user activity information to identify user activity patterns, which may be determined by detecting repetitions of similar user actions or routines, in some embodiments”)

Regarding claim 20 (New)
Dotan-Cohen teaches claim 13. 
Dotan-Cohen further teaches the method further comprising communicative coupling to networked devices to enable the sourcing sets of personalized data simultaneously from the networked devices. (Para [0021] “Examples of user data, also described in connection to component 210 of FIG. 2, may include information about the user device(s), user activity associated with the user devices (e.g., app usage, online activity, searches, calls, usage duration, and other user-interaction data), network-related data (Such as network ID, connection data, or other network-related information), application data, contacts data, calendar and social network data, or nearly any other source of user data that may be sensed or determined by a user device or other computing device. The received user data may be monitored and information about the user activity may be stored in a user profile. Such as user profile 240 of FIG. 2.” Also see para [0032] “Among other components not shown, example operating environment 100 includes a number of user devices, such as user devices 102a and 102b through 102n: a number of data sources, such as data sources 104a and 104b through 104n; server 106; and network 110. It should be understood that environment 100 shown in FIG. 1 is an example of one Suitable operating environment.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (US 2017/0140285 A1) in view of Dumont et al. (US Pat No. 9286482 B1). 
Regarding claim 14 (New)
Dotan-Cohen teaches the method of claim 13. 
Dotan-Cohen does not teach the method further comprising, provisioning an automatically curated subset of the set of personalized data to an external device based on permissions of the user profile.  
Dumont teaches provisioning an automatically curated subset of the set of personalized data to an external device based on permissions of the user profile. (Col 22 lines 3-11 “As one example, an application may be running on the electronic device when control of the electronic device is passed from the first current user to the second current user. If the authorization level of the second current user includes permission to access the running application, the application may continue to run following passing of control to the second current user and the sending of the second communication.”)
Dotan-Cohen and Dumont are analogous art because they are both directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dotan-Cohen to incorporate the teaching of Dumont to include a method or system for managing privacy control based on user recognition.  
One of ordinary skill in the art would have been motivated to make this modification in order to provide an improved method or system that is able to recognized a current user and “may allow access to all of the primary user's private information and all of the features of the electronic device” quickly as disclosed by Dumont (abstract “In some examples, an electronic device may include one or more recognition devices able to be used to recognize a current user. If the electronic device recognizes that a primary user, Such as an owner, is currently using the electronic device, the electronic device may allow access to all of the primary user's private information and all of the features of the electronic device”). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen et al. (US 2017/0140285 A1) in view of Kobres (US 2010/0145807 A1). 
Regarding claim 17 (New)
Dotan-Cohen teaches the method of claim 13. 
Dotan-Cohen further teaches the method further comprising storing a subset of personalized data at a device executing an interface of the user profile (para [0103] “In some embodiments, presentation component 220 generates user interface features associated with the personalized content. Such features can include interface elements (such as graphics buttons, sliders, menus, audio prompts, alerts, alarms, vibrations, pop-up windows, notification-bar or status-bar items, in-app notifications, or other similar features for interfacing with a user), queries, and prompts.”)
Dotan-Cohen does not teach and storing another subset of personalized data within an encrypted database.  
Kobres teaches and storing another subset of personalized data within an encrypted database. (para [0018] “In one mode of operation, the person owning the device 3 visits a medical clinic, and the device 3 carries the person's medical history in the form of encrypted database 1. Personnel in the clinic enter key 1 into the device 3, which causes the database manager 9 to de-crypt database 1, and transmit database 1 to the clinic.” also see para [0056] “2. If data is not encrypted, then the key length is defined as Zero, and the processing time for a de-cryption algorithm is also defined as Zero. Thus, data which is weakly encrypted, or not encrypted at all, may have a shorter key length than data which is strongly encrypted, and also has an algorithm which is less secure than the algorithm used for the more strongly encrypted data.”)
Dotan-Cohen and Kobres are analogous art because they are both directed to data automation. 
Dotan-Cohen to incorporate the teaching of Kobres to include a method or system for managing personal data.  
One of ordinary skill in the art would have been motivated to make this modification in order to provide “an improved system for storing personal information and for selectively transmitting the information to third parties” for the purpose of loosing confidential information as disclosed by Kobres (para [0004-0005] “Apart from confidentiality issues in information, people also disclose the same information repeatedly. For example, when a person orders merchandise over the Internet, the person provides his name, address, telephone number, and credit card number each time an order is placed. 0005. The invention provides an improved system for storing personal information and for selectively transmitting the information to third parties.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cook et al.
Lv et al. (“Mining user similarity based on routine activities”) teaches the notion of routine activity is proposed to capture users’ long-term activity regularities.
McNally et al. (“A Case Study of Collaboration and Reputation in Social Web Search”) teaches a live-user trial of HeyStaks that demonstrates the relevance of its core recommendations and the ability of the reputation model to further improve recommendation quality.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126